Citation Nr: 0112326	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-15 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to 15 October 1999 for 
the grant of service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from August 1966 to July 1968.  
This appeal arises from an April 2000 rating action that 
granted service connection for PTSD effective 15 October 
1999.  The veteran appealed the effective date of grant, 
claiming an earlier effective date.

In his July 2000 Substantive Appeal, the veteran requested a 
hearing before a Member of the Board of Veterans' Appeals 
(Board) at the RO.  In a statement dated in October 2000, the 
veteran withdrew his request for a Board hearing.


REMAND

In written argument dated in August 2000, the veteran's 
representative raised the issue of clear and unmistakable 
error (CUE) in an April 1994 rating action that denied 
service connection for PTSD.  This issue has not been 
adjudicated by the RO, and inasmuch as it is inextricably 
intertwined with the issue of entitlement to an earlier 
effective date for the grant of service connection for PTSD 
currently before the Board on appeal, it must be adjudicated 
prior to an appellate decision on the earlier effective date 
issue.  See Hoyer v. Derwinski, 1 Vet. App. 208, 210 (1991) 
(CUE exists when there is a very real potential that the 
conclusions in one claim would have a meaningful impact on 
the questions raised in a subsequent claim).  The Board thus 
finds that this case must be remanded to the RO for further 
development and adjudication of the CUE issue.

The Board notes that the President of the U.S. recently 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. 106-475, 114 Stat. 2096 (9 November 2000) (VCAA).  
The VCAA introduced several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
provides more stringent requirements with respect to the duty 
to assist a claimant and notification to submit pertinent 
evidence.  On remand, the RO should ensure that the 
requirements of VCAA had been met in the development of this 
case.

In order to ensure that the record is fully developed, and to 
ensure compliance with the requirements of the VCAA, this 
case is REMANDED to the RO for the following action:

1. The RO should review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed with respect to the 
issues of CUE in the April 1994 rating 
action which denied service connection 
for PTSD, and if that claim has not 
been granted, the issue of entitlement 
to an effective date prior to 15 
October 1999 for the grant of service 
connection for PTSD.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
§§ 3 and 4 of the VCAA (to be codified 
as amended at  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied.  The RO 
should specifically determine if 
further development of the record is 
warranted under the provisions of § 3 
of the VCAA.  If so, then all 
appropriate development action must be 
completed.  If not, then the RO must 
provide detailed reasons and bases for 
the record.  All attempts to secure 
this evidence must be documented in 
the claims folder by the RO.  The VCAA 
requires that efforts to secure 
records in the possession of the U. S. 
Government must continue until the RO 
is reasonably certain these records do 
not exist or further efforts would be 
futile.  If, after making reasonable 
efforts to obtain pertinent records, 
the RO is unable to secure them, it 
must   (a) identify the specific 
records it is unable to obtain; (b) 
briefly explain the efforts that it 
made to obtain those records; and (c) 
describe any further action to be 
taken with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

2. After the abovementioned development 
has been completed, the RO should 
adjudicate the issue of whether the 
April 1994 rating action denying 
service connection for PTSD was 
clearly and unmistakably erroneous.  
If that claim is denied, the veteran 
and his representative should be 
notified of the decision and of his 
appellate rights, and of the 
requirements to file a timely Notice 
of Disagreement (NOD) therewith, and 
after a Statement of the Case has been 
issued, a timely Substantive Appeal.  
Only if a timely NOD and Substantive 
Appeal have been received should this 
issue then be referred to the Board 
for appellate consideration.    

Appellate consideration of the issue of an effective date 
prior to 15 October 1999 for the grant of service connection 
for PTSD is deferred, pending RO adjudication of the 
inextricably-intertwined issue of CUE in the April 1994 
rating action that denied service connection for PTSD.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


